           Case
           Case:3:18-cv-00213-RS
                 18-16988, 11/15/2018,
                                   Document
                                       ID: 11089723,
                                              66 Filed
                                                     DktEntry:
                                                       11/19/1827,Page
                                                                   Page11ofof22
                                                                             FILED
                      UNITED STATES COURT OF APPEALS                          NOV 15 2018

                                                                          MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




SUMATRA KENDRICK, an individual,                  No.    18-16988

               Plaintiff-Appellee,                D.C. No. 3:18-cv-00213-RS
                                                  Northern District of California,
 v.                                               San Francisco

CONDUENT STATE AND LOCAL
SOLUTIONS, INC., FKA Xerox State and              ORDER
Local Solutions, Inc.,

               Defendant-Appellant,

 and

BAY AREA TOLL AUTHORITY, a
California public corporation; GOLDEN
GATE BRIDGE, HIGHWAY AND
TRANSPORTATION DISTRICT, a
California public corporation,

               Defendants.


Before: SCHROEDER and WATFORD, Circuit Judges, and EZRA,* District
Judge.

       Bay Area Toll Authority (“BATA”) and Golden Gate Bridge, Highway and

Transportation District’s motion for leave to file the amicus curiae brief in support



       *
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
         Case
         Case:3:18-cv-00213-RS
               18-16988, 11/15/2018,
                                 Document
                                     ID: 11089723,
                                            66 Filed
                                                   DktEntry:
                                                     11/19/1827,Page
                                                                 Page22ofof22



of Appellant Conduent State and Local Solutions, Inc., Docket No. 23, is

GRANTED. The brief is ordered filed.

      Submission is deferred until Wednesday, November 21, 2018, to permit the

Plaintiff-Appellee to file a response to the amicus curiae brief.




                                           2
